Proceeding pursuant to CPLR article 78 to review a determination of Raymond E Martinez, the Commissioner of the New York State Department of Motor Vehicles Appeals Board, dated April 7, 2003, affirming a determination of an Administrative Law Judge, dated October 2, 2002, which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
*544Contrary to the petitioner’s contention, the service of the summons on the driver of its truck was authorized by Vehicle and Traffic Law § 385 (20-a) (see Vehicle and Traffic Law §§ 1600, 1642 [a]; Matter of IESI NY Corp. v Martinez, 8 AD3d 667 [2004]; Matter of Sureway Towing v Martinez, 8 AD3d 490 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273 [2004]; Matter of Fast Container Serv. Corp. v State of New York Dept. of Motor Vehs. Traffic Violations Bur. Appeals Bd., 232 AD2d 413 [1996]; Matter of Corona Ready Mix v State of N.Y. Dept. of Motor Vehs. Traffic Violations Bur. Appeals Bd., 226 AD2d 630 [1996]). The service provisions of CPLR 311 have no application to this administrative proceeding (see CPLR 101, 103 [b]; Matter of IESI NY Corp. v Martinez, supra; Matter of Clinton Ave. Constr. Corp. v Martinez, supra). Prudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.